     Case: 1:18-cv-06838 Document #: 13 Filed: 01/04/19 Page 1 of 4 PageID #:72



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS

Paul Olsson (#877266),                         )
                                               )
                         Plaintiff,            )
                                               )               Case No. 18 C 6838
               v.                              )
                                               )               Judge Rebecca R. Pallmeyer
Richard Mails, et al.,                         )
                                               )
                         Defendants.           )

                                               ORDER

         Plaintiff’s application for leave to proceed in forma pauperis [12] is granted. The trust fund
officer at the Elgin Mental Health Center is authorized to deduct $12.20 from Plaintiff’s account
as the initial partial payment of the filing fee and to continue making deductions in accordance
with this order. The court directs the Clerk to send a copy of this order to the trust fund officer at
the Elgin Mental Health Center. Summons will not issue, however and the amended complaint
[5] is dismissed without prejudice pursuant to 28 U.S.C. § 1915A for failure to state a federal claim
on which relief may be granted. If Plaintiff wants to proceed with this lawsuit, he must, by February
13, 2019: (1) submit a second amended complaint that states a federal claim; and (2) submit a
completed USM-285 (Marshals Service) form for each Defendant named in the second amended
complaint. Failure to comply with these instructions will result in dismissal of this case. The Clerk
is directed to send a copy of this order to Plaintiff, along with an amended civil rights complaint
form and a blank USM-285 service form.

                                           STATEMENT

         Plaintiff Paul D. Olsson, a detainee at the Elgin Mental Health Center, brings this pro se
civil rights action pursuant to 42 U.S.C. § 1983.

         Plaintiff’s application for leave to proceed in forma pauperis demonstrates he cannot
prepay the filing fee and is thus granted. Pursuant to 28 U.S.C. § 1915(b)(1)-(2), the court orders:
(1) Plaintiff to immediately pay (and the facility having custody of him to automatically remit)
$12.20 to the Clerk for payment of the initial partial filing fee; and (2) Plaintiff to pay (and the
facility having custody of him to automatically remit) to the Clerk twenty percent of the money he
receives for each calendar month during which he receives $10.00 or more, until the $350 filing
fee is paid in full. The court directs the Clerk to ensure that a copy of this order is mailed to each
facility where Plaintiff is housed until the filing fee has been paid in full. All payments shall be
sent to the Clerk, United States District Court, 219 South Dearborn Street, Chicago, Illinois 60604,
attn: Cashier’s Desk, 20th Floor, and shall clearly identify Plaintiff’s name and the case number
assigned to this case.

        The court is required to screen prisoners’ complaints and dismiss the complaint, or any
claims therein, if the Court determines that the complaint or claim is frivolous or malicious, fails to
state a claim on which relief may be granted, or seeks monetary relief against an immune
defendant. 28 U.S.C. § 1915A; see Jones v. Bock, 549 U.S. 199, 214 (2007); Turley v. Rednour,
729 F.3d 645, 649 (7th Cir. 2013). Courts screen prisoners’ complaints in the same manner they
     Case: 1:18-cv-06838 Document #: 13 Filed: 01/04/19 Page 2 of 4 PageID #:73



review motions to dismiss under Federal Rule of Civil Procedure 12(b)(6). Maddox v. Love, 655
F.3d 709, 718 (7th Cir. 2011).

        A complaint must include “a short and plain statement of the claim showing that the
pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). The short and plain statement must “give the
defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007) (citation omitted). The statement also must contain sufficient
factual matter, accepted as true, to “state a claim to relief that is plausible on its face,” which
means that the pleaded facts must show there is “more than a sheer possibility that a defendant
acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). When screening a pro se plaintiff’s
complaint, courts construe the plaintiff’s allegations liberally. Erickson v. Pardus, 551 U.S. 89, 94
(2007) (per curiam). Courts also must “accept all well-pleaded facts as true and draw reasonable
inference in the plaintiff’s favor.” Roberts v. City of Chicago, 817 F.3d 561, 564 (7th Cir. 2016).

        Plaintiff alleges that he has been placed at the Elgin Mental Health Center (Elgin) for more
than ten years, and has participated in a number of treatment programs. (Dkt. 5, pg. 3.)
Socializing and building a peer support network are principles throughout the treatment programs
at Elgin. (Id.)

        On September 27, 2018, Maureen Jung-Oliver contacted Social Worker Kay expressing
concern over rumors that Plaintiff and fellow-detainee R.S. were in violation of an Elgin policy that
prohibited patients from giving or sharing property. (Id., pg. 4.) The rumors were not based on
any incidents or documented events. (Id.) Despite the lack of any evidence of wrongdoing, Kay
told R.S. to stop associating with Plaintiff and warned that R.S.’s liberty interest was in jeopardy
due to associating with Plaintiff. (Id.) Plaintiff alleges Medical Director Richard Malis refused to
sign R.S.’s conditional release petition due to her association with Plaintiff. (Id.).

        On September 28, 2018, Plaintiff was informed that fellow-patient R.S. was prohibited from
associating with Plaintiff by any means. (Id, pg. 3.) Plaintiff has known R.S. since 2013 and
resided in the same housing unit with R.S. for over three years before R.S. was transferred to
minimum security housing. (Id.) Plaintiff and R.S. had not violated any rules or policies to warrant
the no-association mandate. (Id.) Plaintiff is Caucasian and R.S. is “of African descent.” (Id., pg.
5.) Plaintiff believes these circumstances support claims of unconstitutional interference with his
right to associate with R.S., denial of his right to medical treatment, a state law claim of
negligence, and race discrimination.

         Following a discharge hearing (see 725 ILCS 5/104–25(a) (West 2014)), Plaintiff was
found “not not guilty” of several of the charged offenses. See People v. Olsson, 2016 IL App (2d)
150874 ¶ 3, 50 N.E.3d 731, 732 (2016). He is now held under a provision of Illinois law that
“provides for the potentially long-term commitment of a criminal defendant who has been found
unfit to stand trial and for whom treatment to attain fitness has been unsuccessful.” Id.; see 725
ILCS 5/104-25(g)(2). A discharge hearing determines only whether an acquittal should be
entered. People v. Waid, 221 Ill.2d 464, 470-71, 851 N.E.2d 1210, 1214 (Ill. 2006). Therefore. a
detainee, who is not acquitted at a discharge hearing, has not “’gained a definitive resolution of
the charges against him’”; rather. “‘[t]he question of guilt is to be deferred until the defendant is fit
to stand trial.’” Id. (internal citations omitted). As such, Plaintiff’s claims are examined as Plaintiff
being a pre-trial detainee.

        A detainee retains only those rights that are consistent with his detention or incarceration.
See Shaw v. Murphy, 532 U.S. 223, 229 (2001); Jones v. North Carolina Prisoners' Labor Union,
Inc., 433 U.S. 119, 125 (1977). “[F]reedom of association is among the rights least compatible”

                                                   2
     Case: 1:18-cv-06838 Document #: 13 Filed: 01/04/19 Page 3 of 4 PageID #:74



with such detention or incarceration. Overton v. Bazzetta, 539 U.S. 126, 131 (2003) (citiations
omitted). Some curtailment of that freedom must be expected in the institutional context. See
Kentucky Dep’t of Corrections v. Thompson, 490 U.S. 454, 461 (1989) (denial of prison access
to a particular visitor is not an independent due process violation); Peterson v. Grise, No. 13-cv-
1356, 2014 WL 2195217, *1 (N.D. Ind. May 23, 2014) (banning a specific visitor for a six month
period did not violate rights of pre-trial detainee; any due process claim (if it exists) lies with the
visitor only). Importantly in the instant case, Plaintiff alleges, in effect, that R.S. chose not to
associate with him, and while that “choice” may have been “forced” or by manipulation, any claim
based on conduct by others would that that of R.S., not Plaintiff. Id.

        Plaintiff’s alleged denied of the right to treatment claim also fails. A constitutional violation
with respect to a pretrial detainee’s medical needs is governed by the Fourteenth Amendment.
See Miranda v. County of Lake, 900 F.3d 335, 352-54 (7th Cir. 2018). As applied to detainees
who, like Plaintiff, are seeking mental health treatment, “detainees are entitled to non-punitive
programs designed using the exercise of professional judgment.” Allison v. Snyder, 332 F.3d
1076, 1080 (7th Cir 2003) (citing Youngberg v. Romeo, 457 U.S. 307 (1982)). A claim based on
denial of treatment requires a showing of “substantial departure from accepted professional
judgment, practice or standards as to demonstrate that the person responsible did not base the
decision on such a judgment.” Youngberg, 457 U.S. at 323. The court in Allison summarized the
Youngberg rule this way; “(a) committed persons are entitled to some treatment, and (b) what that
treatment entails must be decided by mental-health professionals.” Allison, 332 F.3d at 1081.

        Here, Plaintiff alleges that socializing and peer support networks are important aspects of
his treatment program. R.S.’s decision to cease communicating with Plaintiff based on alleged
conduct by the Defendants did not result in the prevention of Plaintiff’s ability to socialize or have
peer support networks – it only resulted in the absence of a single individual from Plaintiff’s
socialization and peer support network. That deprivation did not prevent Plaintiff from
participating in any treatment program and does not constitute a due process violation.

         Lastly, as to Plaintiff’s other federal claim of racial discrimination, Plaintiff alleges that the
Defendants coerced R.S. to stop associating with him because he is Caucasian and R.S. is “of
African descent.” The Equal Protection Clause of the Fourteenth Amendment protects individuals
from government discrimination, typically on account of race, national origin, or sex. Swanson v.
City of Chetek, 719 F.3d 780, 783 (7th Cir. 2013). Discriminatory intent may be established by
showing an unequal application of a prison policy or system, but conclusory allegations of racism
are insufficient. Minority Policy Officers Ass'n v. South Bend, 801 F.2d 964, 967 (7th Cir.1986).
Plaintiff’s allegations that Defendants’ conduct in discouraging R.S. from associating with him due
to bias and prejudice are too conclusory to state a Fourteenth Amendment Equal Protection claim
(and inconsistent with Plaintiff’s allegation that he had a long-term prior association with R.S.).
See, e.g., Hicks v. City of Chicago, No. 15 C 06852, 2017 WL 4339828, at *8 (N.D. Ill. Sept. 29,
2017) (collecting cases holding that a bald assertion of racial profiling fails to state a claim),
Bonner v. McCallum, No. 01-C-487-C, 2001 WL 34373164, at *12 (W.D. Wis. Nov. 16, 2001)
(bald assertions of racial discrimination by prison staff, completely lacking in factual support, fail
to state a claim).

        Accordingly, the court dismisses the amended complaint without prejudice, and Plaintiff is
given leave to submit a second amended complaint by February 13, 2019, if he can do so
consistent with this order. Plaintiff is warned that he is expected to address deficiencies
addressed in this order, not add new claims that are outside the scope of the complaint.
Furthermore, the court notes that Plaintiff recently submitted an amended complaint in an earlier-
filed federal lawsuit, Olsson v. Langley, No. 17 C 3028 (N.D. Ill.), in which he added allegations

                                                    3
     Case: 1:18-cv-06838 Document #: 13 Filed: 01/04/19 Page 4 of 4 PageID #:75



of retaliation in being deprived of contact with R.S. Plaintiff is reminded that litigating two actions
regarding the same underling facts is improper. See Curtis v. Citibank N.A., 226 F.3d 133, 139
(2d Cir. 2000) (“[P]laintiffs have no right to maintain two actions on the same subject in the same
court, against the same defendant at the same time.”). Thus, if he believes he can state additional
claims regarding not being able to associate with R.S., he may want to seek further amendment
in his earlier-filed case and have this case dismissed.

         Any second amended complaint must comport with Federal Rule of Civil Procedure 11;
Rule 11 provides that by signing a pleading, a party represents to the Court that his claims are
warranted by existing law and that factual contentions have evidentiary support or likely will have
evidentiary support after further investigation. FED. R. CIV. P. 11(b). Plaintiff is warned that an
amended pleading supersedes all previous complaints and must stand complete on its own.
Therefore, all allegations against all Defendants must be set forth in the second amended
complaint without reference to the original complaint or amended complaint. Any exhibits Plaintiff
wants the court to consider in its threshold review of the second amended complaint must be
attached. Plaintiff must write both the case number and the judge’s name on the second amended
complaint, sign it, and return it to the Prisoner Correspondent. Plaintiff is advised to keep a copy
for his files. Plaintiff should, along with a second amended complaint, submit a completed USM-
285 (Marshals Service) service form for each Defendant named by name in the second amended
complaint. The U.S. Marshals Service will not attempt service on any named Defendant without
the completed form. Plaintiff may make copies of the blank form if additional forms are needed.

       Should Plaintiff fail to submit a second amended complaint and completed service forms
by February 13, 2019, this case will be summarily dismissed.


                                               ENTER:




Date: January 4, 2019                          ______________________________________
                                               REBECCA R. PALLMEYER
                                               United States District Judge




                                                  4
